By the Court, Cardozo, J.
What occurred between the plaintiff and the defendants’ freight agent did not amount to an agreement.
The plaintiffs did not agree to ship any goods, and their sending property to the place designated, some eighteen days afterwards, cannot be said to be an acceptance, by them, of what, putting what the freight agent said in the strongest light, was but an offer, or proposition, on the part of the defendants. (The Chicago &c. Railway Co. v. Dane, &c., 43 N. Y. 240.) When, therefore, on the 19th of September, the plaintiffs, through Bliss & Co., shipped the goods in question and took the receipt which they put in evidence, the contract, whatever it was, was made. That contract was contained in the receipt, and by the express terms of it, it was agreed that that company should alone be held answerable in whose actual custody the property should be at the time of the happening of loss, detriment, or damage; and, as the fact was shown, that the loss happened after the property had been delivered, *31by the defendants, to the steamboat running between Parkersburg and Maysville, the judgment should be affirmed.
[First Department, General Term, at New York,
November 7, 1871.
Judgment affirmed with costs.
Ingraham, P. J., and Cardoza and, Geo. G. Barnard, Justices.]